Citation Nr: 1224713	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  11-31 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

2.  Entitlement to a rating in excess of 40 percent for degenerative arthritis in the lumbar spine.

3.  Whether new and material evidence has been submitted in order to reopen a previously denied claim for entitlement to service connection for residuals of an eye injury. 

4.  Entitlement to service connection for a hip disorder, claimed as a shattered pelvis.

5.  Entitlement to service connection for scars to the face and torso resulting from shrapnel wounds.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to September 1945.

This matter is on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  However, jurisdiction over the appeal is currently with the RO in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's TBI has been characterized by symptoms such as headaches and dizziness; no residual neurological disorders have been shown.  

2.  The Veteran's lumbar spine disorder has been characterized by tightness, pain and limitation of motion; however, unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months have not been shown.  

3.  In a May 1968 rating decision, the RO denied service connection for residuals of an eye injury on the basis that residuals were not currently shown.  

4.  In a March 2006 decision, the RO denied an application to reopen a claim of service connection for residuals of an eye injury, as new and material evidence had not been submitted; the Veteran did not appeal the decision or submit additional evidence within one year of the decision.

5.  The evidence added to the record since the March 2006 RO decision became final, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact that is necessary to substantiate the claim of service connection for residuals of an eye injury.  

6.  Shrapnel wound scars to the face and torso, as well as a hip disorder, are not currently shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a TBI have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes (DC) 8045, 9304 (2007).

2.  The criteria for a rating in excess of 40 percent for low back pain with sciatica and status post L-4 sacrum fusion secondary to L-5 spondylolysis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5237 (2011).

3.  The March 2006 RO decision that denied the Veteran's claim of entitlement to service connection for residuals of an eye injury is the last final denial of this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

4.  The evidence received subsequent to the March 2006 RO decision is not new and material, and the requirements to reopen the claim for entitlement to service connection for residuals of an eye injury have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

5.  A hip disorder, claimed as a shattered pelvis, is not related to active duty service and is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

6.  Scars to the face and torso resulting from shrapnel wounds are not related to active duty service and are not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  In fact, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

This letter also informed the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Finally, this letter informed the Veteran of the basis for the last final denial of his eye disorder claim.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Also, while the RO did request all records that were submitted in conjunction with a claim for benefits before the Social Security Administration (SSA), the SSA responded that no such records were available.  

Moreover, in addition to the above development, the Veteran submitted a statement from a private physician regarding many of the disorders on appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, VA examinations with respect to most of the issues on appeal were obtained in March 2002, January 2006, April 2009 and June 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include a thorough examination of the Veteran, and provide a basis for all conclusions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

With regard to the increased rating claims, recognition is also given to the fact that the most VA examinations are now approximately three years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since these VA examinations, and he has not contended otherwise.

With regard to the Veteran's service connection claims, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of his skin and hip disorders.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

In this case, the evidence does not show that that the Veteran has been diagnosed with disorders related to the symptoms he has claimed.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Traumatic Brain Injury

Prior to October 23, 2008, traumatic head injuries were rated under 38 C.F.R. § 4.124a, DC 8045, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis and similar disorders will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  This diagnostic code states that purely subjective complaints such as headache, dizziness, insomnia and other such disorders that are recognized as residuals of brain trauma shall be rated at 10 percent and no more under DC 9304.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2008).

However, during the pendency of this appeal, the regulating regarding evaluating residuals of a TBI were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  Under these amended regulations, residuals of a TBI are to be evaluated under three main areas of dysfunction: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Regardless, the text of the amended regulation makes clear that the new criteria are applicable to "all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date." 73 Fed. Reg. 54,693, 54,693 (Sept. 23, 2008) (emphasis added); see also Schroeder v. Shinseki, 2011 WL 1534527, *2, n. 1 (April 25, 2011) (approving the Board's determination that the amended regulation does not apply to claims prior to October 23, 2008); but see VBA Fast Letter 8-36 (October 24, 2008).  In this case, the Veteran submitted his claim in April 2008, and prior to the amendment of the regulation.  As such, this claim is considered under the pre-amended regulations only.  

The Veteran is currently rated at 10 percent for a head injury that he experienced while on active duty in 1944, based on subjective complaints such as dizziness and headaches.  However, as noted above, the pre-amended regulations do not allow a rating in excess of 10 percent for this disorder based on such criteria.  Rather, in order to warrant a rating in excess of 10 percent under the pre-amended regulations, the evidence must show "purely neurological disabilities" such as hyperplegia, epileptiform seizures, facial nerve paralysis or other similar disorders to a degree that is 20 percent disabling or greater.

A review of the pertinent evidence does not indicate that any such neurological disorders have been shown.  Specifically, at a VA examination in January 2006, the Veteran complained of chronic daily headaches that he described as "dull and aching."  However, he stated that he has never sought a neurological evaluation for these headaches, and has otherwise functioned well since his discharge from active duty.  He denied any memory impairment or experiencing any cognitive disorder.  Nor was there any evidence of prior amnesia.  

Upon examination he was awake, alert and oriented to person, place and time.  The cranial nerves were normal based on examination of the pupils, and there was no facial asymmetry, visual field deficits or limited range of motion in the neck.  Based on this information, the examiner stated that here was no evidence to suggest a primary neurodegenerative disorder.  

Next, at a second VA examination in April 2009, the Veteran again complained of headaches that occur on a fairly regular basis.  While he reported feeling a "burning sensation" in some of his extremities, he reported no numbness or tingling.  He described some memory problems which he claims have existed since 1944, but did not experience other mental symptoms such as mood swings, confusion, slowness of thought, problems with attention and concentration, difficulty understanding directions or anxiety.  He has not experienced any seizures, nor has he received any treatment for these conditions.  

Additionally, an examination of the cranial nerves was normal, and the Veteran displayed normal coordination.  Motor functioning was normal, as was his sensory functioning.  His dexterity was observed to be normal, he spoke normally and there were no residual vision problems.  Also, the autonomic nervous system was within normal limits with no hyperhidrosis, heat intolerance or orthostatic hypotension.  
 
Finally, at a VA TBI examination in June 2006, the Veteran indicated satisfactory cognitive abilities, as he stated that he is able to satisfactorily plan, make decisions and make good judgments.  He was also able to process information at an appropriate rate and content.  

The Veteran did display some evidence of memory loss and some indication of executive function difficulties.  However, the Veteran was observed to be oriented to person, place and time, and his motor functioning was substantially normal, although mildly slowed at times due to apraxia.  He also exhibited some mild memory problems.  Even so, an identifiable neurological disorder has not been diagnosed.  

In conclusion, the Board observes that the Veteran is already in receipt of a 10 percent rating for his subjective symptomatology.  Moreover, the evidence of record does not indicate that he experiences a neurological disorder that results from his TBI, let alone one that would warrant a rating in excess of the 10 percent rating he already receives.  Therefore, under the pre-amended regulations, a rating in excess of 10 percent is not warranted.  However, should the Veteran desire that his claim be rated under the current regulations, he has the right submit a request for a new evaluation.  

Lumbar Spine Disability

In addition to the regulations listed above, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

In this case, the Veteran is currently rated at 40 percent disabling under 38 C.F.R. § 4.71a, DCs 5010 and 5237 (addressing traumatic arthritis and residuals of a lumbar strain, respectively).  In order to warrant a rating in excess of 40 percent, the evidence must show: 

* unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5237); or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent under DC 5243).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, a rating in excess of 40 percent is not warranted.  First, there is no clinical evidence of ankylosis during the course of the appeal.  Specifically, at a VA examination in March 2002, he complained of low back pain that radiated through his buttocks.  Upon examination, he displayed an antalgic flexed gait and needed a cane to ambulate.  While his forward flexion was observed to be 20 degrees, range of motion was not observed in any other direction.  Based on this information, the Board may conclude that a range of motion was observable (albeit limited) was shown. Accordingly, ankylosis of the lumbosacral spine is not shown.  

Next, at a VA examination in January 2006, the Veteran stated that he has daily back pain that he rated as 6 out of 10.  While he has taken pain medication and undergone physical therapy for his lumbar spine disability, he has not had any surgery or steroid injections.  

Upon examination, the Veteran demonstrated a slight kyphosis, but had an otherwise normal gait.  Range of motion testing included 90 degrees of flexion, 30 degrees of extension, lateral flexion of 20 degrees in both directions, and 20 degrees of rotation in each direction.  The examiner speculated that during an incapacitating episode, the Veteran's range of motion would be limited to 45 degrees of flexion, 15 degrees of extension, as well as 10 degrees of both bilateral flexion and rotation.  However, even though the evidence indicates a range of motion that was less than normal, he still retains a distinct amount of motion in his back.  As such, ankylosis is not observed on this occasion. 

Finally, at a third VA examination in April 2009, the Veteran again complained of symptoms such as stiffness and numbness, as well as constant pain.  However, he has denied receiving any treatment for this disability.  Upon examination, he exhibited a normal posture, although he walked with a slow gait.  His range of motion included 60 degrees of forward flexion, with pain beginning at 30 degrees, 5 degrees of extension, 15 degrees of right lateral flexion, 10 degrees of left lateral flexion, and 5 degrees of rotation bilaterally.  Thus, while his range of motion is clearly diminished from what is considered normal, the Board may conclude that from this information that ankylosis is not present.  

In addition to the VA examinations, the Veteran has undergone outpatient treatment for his low back disability.  For example, in December 2005, he stated that he is unable to reach his shoelaces until his back is more limber.  However, such statements also weight against a finding of ankylosis.  Moreover, on none of these occasions was ankylosis suggested.  Therefore, as ankylosis has not been shown at the VA examinations or any of his outpatient treatment, an increased rating is not warranted on this basis.  

Next, the evidence also has not indicated incapacitating episodes lasting a total of six weeks over the past 12 months.  Of particular note, at his VA examination in January 2006, the VA examiner speculated that the Veterans ranges of motion were decreased during periods of incapacitating episodes.  However, while the Board recognized that there are occasions where the Veteran's symptoms are worse than normal, there is no evidence that the Veteran has been prescribed periods of bed rest by a physician.  Therefore, while the VA examiner used the term "incapacitating episodes" in his report, the evidence does not indicate that these are the types of incapacitating episodes contemplated by the rating criteria.  

In fact, while the Board has considered whether the Veteran has experienced incapacitating episodes, it is not clear in this case that intervertebral disc syndrome is even present.  Specifically, at his April 2009 VA examination, the examiner specifically observed that there were "no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement."  Therefore, an increased rating is also not warranted on this basis.  

Throughout the course of the appeal, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202 (1995). However, as noted above, the next higher rating requires ankylosis rather than restricted range of motion.  As the 60 percent rating is not based on limitation of motion, but rather the absence of motion, the Deluca criteria cannot be used to achieve the higher 60 percent rating. See Johnson, 9 Vet. App. at 7.

Next, the Board has considered whether a separate evaluation is warranted for any associated neurological abnormality.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, is also to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2011).  However, a separate evaluation is not warranted due to the Veteran's lumbar spine disability, as objective evidence of neurological abnormalities have not been shown.  See Note 1 (stating to evaluate "any associated objective neurologic abnormalities" separately).  Specifically, at his March 2002 VA examination, the examiner noted that the Veteran's reflexes were slightly diminished, but sensory functioning was normal.  Next, at his January 2006 VA examination, he complained of radiating pain in his right lower extremity.  However, his motor strength was normal, as was his reflexes.  Moreover, his only constitutional complaint was related to urinary frequency.  However, the examiner did not indicate that this was related to his lumbar spine disability.  

Finally, at his April 2009 VA examination, the Veteran's motor functioning was observed to be within normal limits, as was his reflexes and sensory functioning.  While the he did complain of some erectile dysfunction, the examiner noted that this was more likely due to his benign prostate hypertrophy.  Moreover, even though he has also complained of some fecal leakage, the evidence does not indicate that this is due to a neurological disorder.  Therefore, the Board finds that a separate evaluation for neurological symptoms is not for application.  

With regard to both his TBI residuals and his lumbar spine disability, the Board has also considered the Veteran's statements that they are worse than the 10 and 40 percent ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his low back disorder and TBI residuals according to the appropriate diagnostic codes.  

Moreover, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability and TBI residuals have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The CAVC clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that the applicable schedular criteria discussed above are inadequate to evaluate the Veteran's disability picture.  Specifically, as noted above, the Veteran's TBI symptoms were already contemplated in his current 10 percent rating, and the evidence has not indicated a separate identifiable neurological disorder.  Moreover, his lumbar spine symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's lumbar spine and TBI disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  However, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Here, the Veteran is claiming entitlement to service connection for a nonspecific eye disorder.  The RO originally denied this claim in May 1968 on the basis that no residuals of an eye injury in service were observed.  The claim was again denied in August 1977 and in April 2002, as no additional new and material evidence had been submitted.  This claim was more recently denied in a March 2006 decision, where the RO again determined that none of the evidence submitted was new and material to an unestablished fact necessary to support entitlement to service connection.  The Veteran did not appeal the March 2006 RO decision, nor has he submitted any relevant evidence within one year of this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010). Thus, the decision became final one year later and represents the last final denial of the claim.

The evidence of record at the time of the March 2006 decision included the Veteran's service treatment records, a statement from a private physician from October 1977 as well as VA treatment notes from June 1977 to January 1978, December 1995, November 1998 and from March 2001 to March 2006.  The Veteran also underwent VA examinations in December 1977, March 2002 and in January 2006.  

Since the RO's decision became final, the Veteran's VA treatment records from June 2007 to October 2011 have now been incorporated into the claims file.  He also underwent VA examinations in April and June 2009.  While the RO attempted to acquire the Veteran's SSA treatment records, the SSA responded that no such records were available.  

After a review of the evidence submitted since the last final denial of the claim, the Board determines that none of it is both new and material to an unestablished fact necessary to support his claim.  First, when the Veteran underwent a general VA examination in April 2009, no eye disorder was noted.  

In June 2009, the Veteran underwent a new VA ophthalmological examination.  There, he denied any pain, distorted vision, redness, sensitivity to light, halos, enlarged images, discharges or floaters.  Upon examination, his best corrected distance visual acuity was 20/50 in the right eye and 20/40 in the left eye.  An external evaluation indicated normal appearing lids, lashes and orbits.  Both pupils reacted normally to light with no evidence of papillary defect.  Ocular motility was normal, and there was no indication of diplopia.  The macula and peripheral retina were unremarkable, the retinal vasculature was normal and the vitreous body is clear.  Thus, while this information is "new" in that it was not considered prior to the last final denial of the claim, it is nevertheless not "material," as it does not establish the presence of a current eye disorder.  

In fact, the only eye abnormality indicated was the presence of Grade 2 cortical cataracts in both eyes.  However, the fact that the Veteran has cataracts was a disorder that was noted at the time of the January 2006 VA examination, where the examiner opined that they were related to age, rather than an in-service incident.  Moreover, the January 2006 VA examination was addressed in the June 2006 rating decision.  As such, while cataracts are an eye disorder, this fact was already addressed in the last final denial of this claim and is therefore not "new."  

Of the VA outpatient treatment records, the only treatment note that is relevant to the issue on appeal is a July 2010 evaluation, where the Veteran complained of some light sensitivity that results in "teary-ness."  Upon examination, his pupils were reactive to light and equal and the extraocular muscles were intact.  However, the fact that the Veteran experiences light sensitivity and tears is something the he complained about prior to the June 2006 rating decision.  As such, it is not "new."  Moreover, none of the observations made by the evaluating physician represent any eye pathology.  Thus, evidence does not include information that is "new" and, in any event, it is not "material," as it does not indicate the presence of a current eye disorder. 

Finally, the new evidence includes additional statements about the Veteran's eye condition.  Specifically, he has again mentioned how his eyes were injured while on active duty.  However, the fact that his eyes may have been hurt while on active duty is not the basis for the last final denial.  Rather, the Veteran must submit evidence of a current eye disorder.  Additionally, the Veteran had already made those allegations at the time of the prior denial.  Thus, this evidence is duplicative of evidence previously considered.  Moreover, even if the statements disclosed new information, such assertions would not be sufficient to reopen the claim, as a lay person is not competent to offer an opinion that requires medical expertise, and consequently the statements do not constitute new and material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).

Consequently, in this case, the Board finds that none of the current evidence submitted by the Veteran since the final rating decision is new and material under 38 C.F.R. § 3.156(a).  Thus, the claim to reopen must be denied.   

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In April 2008 the Veteran submitted a claim that included entitlement to service connection for a hip disorder and for multiple scars due to shrapnel wounds incurred following an ammunition explosion.  The record indicates that he received the Bronze Star Medal for his efforts to contain the subsequent fire.

Given the circumstances of his claimed injuries, it is appropriate at the outset for the Board to consider whether the Veteran is entitled to the presumptions of 38 U.S.C.A. § 1154(b) (2011).  Under this section, when a veteran has engaged in combat with the enemy while on active duty, VA shall accept lay evidence as sufficient proof service-connection of any disease or injury alleged to have been incurred in or aggravated by during active service, so long as such lay evidence is consistent with the circumstances of such service.  The Veteran's assertions may be rebutted only upon a showing of clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Despite the fact that the Veteran has received a Bronze Star Medal, his citation indicates that his actions were not within the context of actual combat with the enemy, but rather for meritorious action in a hazardous environment.  While the Board does not discount the Veteran's heroism in this regard, this incident does not represent engagement in combat as contemplated by 38 U.S.C.A. § 1154(b).  Moreover, the mere fact that he may have been in the European combat theater at the time of the incident is insufficient by itself to warrant the presumptions under this section.  See VAOPGCPREC 12-99 (Oct. 18, 1999) ("engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.); see also Sizemore v. Principi, 18 Vet. App. 264 (2004).  Therefore, in this case, the Veteran's statements alone are insufficient to establish that an injury in service was incurred.  

Next, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to either a scars or hip disorder while in service.  In fact, there are no treatment records from the time of the ammunition explosion at all.  Moreover, at the time of his discharge physical examination in September 1945, his skin was observed to be normal, and no musculoskeletal defects were noted.  Therefore, neither shrapnel scars nor a chronic hip disorder was observed in service. 

Additionally, the evidence does not indicate that either disorder is currently shown.  Specifically, although the Veteran stated that he received "numerous flesh injuries" to his face and torso areas, none were noted at VA examinations in October 1977 or again in April 2009.  Moreover, he has not sought any treatment for such a disorder.  
Therefore, there is no evidence of residual scars to the face and torso either during active duty or currently.

Furthermore, there has also been no evidence of a chronic hip disorder since the Veteran left active duty.  To the contrary, in March 2006, the Veteran underwent a rheumatology consultation, where he presented with "generalized joint pains," mainly to the hands, knees, neck and shoulders, but did not complain of any hip disorder.  Additionally, in January 2008, the range of motion in his hips was normal.  Finally, and most notably, a physical rehabilitation consultation in May 2009 noted low back pain, but did not indicate any specific hip disorder, and there were no abnormalities observed at either a bone density study or upon radiographic imaging.

Given that the record is devoid of any evidence related to a chronic hip disorder, or the presence of any shrapnel wound residuals to his skin, the Board is left to conclude that these disorders do not exist.  Moreover, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

Is arriving at this conclusion, the Board has also considered the statements made by the Veteran regarding the existence of shrapnel wounds and a hip disorder, as well as their relationship to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Veteran is not competent to provide testimony regarding the etiology of a hip disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because orthopedic disorders such as this are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hip disorder is found to lack competency.

The Board does acknowledge that the Veteran is nonetheless capable to testify about symptoms in his hip, and is also able to self identify wounds to his face and torso without the need for a medical professional's analysis.  However, these statements are given minimal weight in this case, as they lack credibility.  Specifically, as was mentioned by a private physician in October 1977, he did not mention shrapnel injuries until 1971.  

Additionally, while the Veteran did originally file a claim for an injury to the back and right hip in December 1945, the evidence at that time indicated that they were a single disorder, and were considered as such.  At no point during that time did the Veteran assert that he had a separate hip disorder.  

Finally, and significantly, the evidence indicates that the Veteran is a poor historian regarding his treatment history.  For example, when he received treatment for a separate disorder in April 1944, the treating physician stated that the Veteran was "obviously exaggerating" his symptoms "probably to escape duty."  At a second evaluation in August 1944, he was instructed by his treating physicians to not return to the clinic, and was again accused of "goldbricking," or attempting to avoid duty.  

Numerous post-service documents in the record also indicate that the Veteran's recollections are questionable.  Most notably, the Veteran's own representative submitted a letter in August 1977 that the Veteran displayed an "utter lack of memory regarding anything" (emphasis in original), and was "of little or no help at all."  

Based on these factors, the Board concludes that the Veteran's statements asserting that he was injured in service and that he continues to experience these disorders today is of little probative value, especially in view of the evidence provided by medical professionals that does not indicate that a chronic disorder exists.  

Therefore, after a full consideration of all relevant evidence, the Board concludes that neither shrapnel wound residuals or a chronic hip disorder is currently shown.  Thus service connection is not warranted for these disorders.  
 

ORDER

A rating in excess of 10 percent for residuals of a TBI is denied.

A rating in excess of 40 percent for degenerative arthritis in the lumbar spine is denied.

New and material evidence having not been submitted, the application to reopen a previously denied claim for entitlement to service connection for residuals of an eye injury is denied.

Service connection for a hip disorder, claimed as a shattered pelvis, is denied.

Service connection for scars to the face and torso resulting from shrapnel wounds is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


